United States Court of Appeals,

                                         Eleventh Circuit.

                                           No. 98-4426.

                   Ernesto Alonso Mejia RODRIGUEZ, Petitioner-Appellant,

                                                  v.

 Janet RENO, as Attorney General of the United States, and the Immigration and Naturalization
Service, Respondents-Appellees.

                                           Jan. 4, 1999.

Appeal from the United States District Court for the Southern District of Florida. (No. 97-CV-3108-
JAL), Joan A. Lenard, Judge.

Before CARNES and HULL, Circuit Judges, and HENDERSON, Senior Circuit Judge.

       HULL, Circuit Judge:

       Appellant Ernesto Alonso Mejia Rodriguez ("Mejia") appeals the district court's dismissal

of his § 2241 petition for a writ of habeas corpus, filed in 1998, challenging his final deportation

order entered in 1994. After review, we affirm.

I. Facts and Procedural History

       Mejia is a native of Honduras who lawfully entered the United States as a nonimmigrant

visitor on November 17, 1980.

A. Mejia's Criminal Offense

       On April 14, 1986, Mejia was charged in Florida state court with possession of cocaine,

trafficking in cocaine, and conspiracy.      On July 24, 1986, Mejia pled no contest to the

cocaine-trafficking charge. As part of a plea agreement, the court withheld a final adjudication of

guilt and sentenced Mejia to a one-year term of youth-offender incarceration and two years to be

served in a "Community Control Program."
        Mejia introduced evidence in the district court which established that he entered his

no-contest plea in reliance on certain representations.1 Specifically, both the trial court and Mejia's

counsel advised him that his no-contest plea would not yield any adverse immigration consequences.

In addition, Mejia was advised that his criminal record would be sealed upon completion of his

probationary sentence.

        Prior to his first deportation hearing, Mejia filed a petition in Florida state court to seal his

criminal record. The Florida court denied Mejia's petition. After his first deportation hearing, Mejia

filed a motion for reconsideration of the state court's denial of his petition to seal his criminal record.

Mejia's motion contended that he entered his no-contest plea in reliance on the court's representation

that his criminal record would be sealed and that his plea would not cause any "immigration

problems." On December 4, 1990, the state court granted Mejia's petition to seal his criminal

records.

B. Deportation Proceedings

        On March 8, 1990, the INS commenced deportation proceedings against Mejia. The INS

issued an Order to Show Cause which asserted two grounds for deportation. First, the INS charged

Mejia with deportability under INA § 241(a)(2), 8 U.S.C. § 1251(a)(2) (1990), as an alien who had

entered the United States without inspection by an immigration officer, and under INA § 241(a)(11),

8 U.S.C. § 1251(a)(11) (1990), as an alien convicted of a crime involving controlled substances.

        On December 6, 1990, the INS amended its show-cause order withdrawing these two

grounds for deportation and charging Mejia with deportability under INA § 241(a)(2), 8 U.S.C. §

1251(a)(2)(1990), for overstaying his nonimmigrant visa. The INS alleged that Mejia originally had



   1
   Mejia established the terms of his plea agreement and his plea colloquy through affidavits
from his attorney, the prosecutor, and the sentencing judge.
entered the United States as a nonimmigrant visitor and later changed his status to nonimmigrant

student. According to the INS, Mejia's nonimmigrant-student visa expired in August 1990.

        After the state court had sealed Mejia's criminal record, the immigration judge found Mejia

deportable. On January 24, 1991, the immigration judge entered a deportation order concluding that

Mejia had unlawfully remained in the United States beyond the period allowed by his nonimmigrant

visa. However, the immigration judge allowed Mejia leave to file for a suspension of deportation.

On February 21, 1991, Mejia filed for suspension of deportation under INA § 244, 8 U.S.C. §

1254(a)(2) (1991).2


   2
    At the time of Mejia's initial deportation proceedings, the Attorney General could order the
"suspension of deportation" if: (1) deportation was based on certain specified grounds, (2) the
alien had been "physically present in the United States for a continuous period of not less than
ten years" after becoming deportable, (3) in that time was a person of "good moral character",
and (4) in the opinion of the Attorney General, deporting the alien would cause "exceptional and
extremely unusual hardship" to the alien or any of the alien's "spouse, parent, or child" who are
United States citizens. INA § 244(a)(2), 8 U.S.C. § 1254(a)(2) (1991). At the time of Mejia's
deportation proceedings, INA § 101(f) listed a number of factors that precluded an alien from
being considered a "person of good moral character", and this list included aliens who are
deportable for a conviction involving controlled substances. INA § 101(f), 8 U.S.C. § 1101(f)
(1991). The Attorney General possessed the discretion to interpret narrowly the "exceptional
and extremely unusual hardship" element of the suspension-of-deportation analysis. Gomez-
Gomez v. INS, 681 F.2d 1347, 1349 (11th Cir.1982). Accordingly, Mejia has not demonstrated
that even without his drug conviction, he would have been found eligible for this extraordinary
relief.

               IIRIRA replaced suspension of deportation with a new, but similar, procedure
       called "cancellation of removal." INA § 240A, 8 U.S.C. § 1229b (Supp.1998). A
       non-permanent resident alien is eligible for a cancellation of removal and the adjustment
       of status "to an alien lawfully admitted for permanent residence" if the alien:

               (A) has been physically present in the United States for a continuous period of not
               less than 10 years immediately preceding the date of such application [for
               cancellation of removal];

               (B) has been a person of good moral character during such period;

               (C) has not been convicted of an offense under section 1182(a)(2), 1227(a)(2), or
               1227(a)(3) of this title; and
       The INS immediately moved to pretermit Mejia's motion for suspension of deportation. The

INS argued that Mejia's drug conviction precluded a finding that Mejia had been a person of "good

moral character," thus rendering him ineligible for a suspension of deportation.

       On August 2, 1991, following a hearing, the immigration judge granted the INS' motion to

pretermit Mejia's motion for a suspension of deportation and ordered Mejia deported to Honduras.

First, the immigration judge admitted into evidence the records of Mejia's cocaine conviction that

had been sealed by the Florida state court. The immigration judge specifically noted that he

admitted the records only for the purpose of considering Mejia's application for suspension of

deportation and not to establish another ground for deportation. The immigration judge found that

these records established a conviction as defined under federal immigration law. Based on his

conviction for cocaine trafficking, the immigration judge found that Mejia could not be deemed a

person of "good moral character" and therefore could not meet the requirements for suspension of

deportation under INA §§ 244(a)(2) & 101(f), 8 U.S.C. § 1254(a)(2) & 1101(f) (1991).

       Mejia appealed the immigration judge's August 1991 decision to the BIA, and on January


               (D) establishes that removal would result in exceptional and extremely unusual
               hardship to the alien's spouse, parent, or child, who is a citizen of the United
               States or an alien lawfully admitted for permanent residence.

       INA § 240A, 8 U.S.C. § 1229b (Supp.1998). Unlike the old suspension-of-deportation
       statute, INA § 244, the cancellation-of-removal statute specifically refers to 8 U.S.C. §
       1182(a)(2) (Supp.1998) and thereby precludes by its own terms cancellation of removal
       for anyone convicted of, among other listed offenses, an offense involving controlled
       substances. INA § 240A, 8 U.S.C. § 1229b(C) (Supp.1998). Nevertheless, as was the
       case prior to IIRIRA, INA § 101(f), 8 U.S.C. § 1101(f) (Supp.1998), continues to exclude
       anyone convicted of a crime involving controlled substances from the definition of a
       "person of good moral character." Therefore, under the INA as amended by IIRIRA, an
       alien convicted of a controlled-substance offense is ineligible for cancellation of removal
       by the terms of INA § 240A, 8 U.S.C. § 1229b (Supp.1998), and because such an alien
       still can not meet the definition of "a person of good moral character." Moreover, as was
       the case with suspension of deportation, as to those statutorily eligible, cancellation of
       removal remains a discretionary act.
12, 1994, the BIA affirmed the deportation order entered by the immigration judge. First, the BIA

concluded that the immigration judge properly found Mejia deportable for remaining in the United

States following the expiration of his student visa. In doing so, the BIA also rejected Mejia's claim

that he remained in the United States only to contest his deportation. In addition, the BIA upheld

the immigration judge's determination that Mejia had been "convicted" for the purposes of federal

immigration law regardless of the fact that the state court had ordered Mejia's records sealed. As

a result of this conclusion, the BIA found that Mejia was within a class of aliens who could be

deported based on a controlled-substance conviction and therefore concluded that the immigration

judge properly found that Mejia was ineligible for a suspension of deportation.

       In a letter dated April 12, 1995, the INS informed Mejia that he was scheduled to be deported

on May 12, 1995, and ordered him to report to the INS on that date for deportation to Honduras.

Mejia did not appear for deportation as ordered. Although Mejia could have sought judicial review

of the BIA's January 1994 decision, he did not do so and instead absconded.

C. Drug Conviction Vacated

       While he remained a fugitive from deportation, on May 21, 1997, Mejia petitioned in Florida

state court for a writ coram nobis in which he sought to vacate his drug-trafficking conviction.

Mejia contended that he did not receive effective assistance of counsel in his state criminal

proceedings because he was not informed of the immigration consequences of his no-contest plea.

       On August 1, 1997, the state court vacated Mejia's plea and sentence. Subsequently, the

Florida State's Attorney announced a nolle prosequi of the cocaine-trafficking charges against Mejia.

D. Mejia's Motion to Reopen his Deportation Proceedings

       On September 23, 1997, the INS took Mejia into custody to execute the final deportation

order entered in January 1994. On September 26, 1997, Mejia filed two motions to reopen his
deportation proceedings—one to the immigration judge and one to the BIA. According to Mejia, the

immigration judge refused to accept this motion.

       In an order dated November 27, 1998, the BIA denied Mejia's motion to reopen his

deportation proceedings. The BIA noted that under 8 C.F.R. § 3.2(c)(2) a motion to reopen

deportation proceedings must be filed within 90 days of the BIA's decision or before September 30,

1996, whichever is later. As Mejia did not file his motion to reopen until 1997, the BIA concluded

that his motion was not timely filed. On December 14, 1998, Mejia filed, in this Court, a petition

for review of the BIA's November 1998 order. Mejia-Rodriguez v. INS, No. 98-5878.

E. Mejia's Petition for a Writ of Habeas Corpus

       On September 26, 1997, while his motion to reopen his deportation proceedings was still

pending before the BIA, Mejia filed a § 2241 petition for habeas corpus in United States District

Court for the Southern District of Florida. 28 U.S.C. § 2241. In this petition, Mejia alleged that the

immigration judge's order pretermitting Mejia's application for suspension of deportation was based

upon an unconstitutional conviction subsequently vacated by the Florida state courts. Mejia's

petition further alleged that this ineffective assistance of counsel in state court unconstitutionally

tainted Mejia's federal immigration proceedings because it had the collateral effect of precluding

Mejia's application for suspension of deportation, which was provided for under federal law.

Finally, Mejia alleged that denying him the right to seek a suspension of deportation based on his

unconstitutionally obtained state drug conviction constituted a deprivation of due process. With his

petition, Mejia also filed an emergency motion for a stay of deportation.

       On September 26, 1997, the district court dismissed Mejia's petition and denied his request

for a stay of deportation. The district court found that Mejia's petition was not timely filed under

INA § 106(a)(1), 8 U.S.C. § 1105a(a)(1) (1996).
        Mejia filed a motion for reconsideration of the court's order and for a stay of his deportation.

In his motion, Mejia argued that the district court had erroneously relied on INA § 106(a)(1), a

statute that had been repealed by the Antiterrorism and Effective Death Penalty Act ("AEDPA"),

and that his petition was based on 28 U.S.C. § 2241—not INA § 106(a)(1). On October 7, 1997, the

district court granted Mejia's motion to the extent it sought a stay of his deportation. The court

denied Mejia's motion for reconsideration in an order dated November 14, 1997.

F. Mejia's Renewed Habeas Petition

        On November 21, 1997, Mejia filed a renewed petition for habeas corpus under the same

civil action number in the district court. In his new petition, Mejia reiterated the claims that he

asserted in his initial petition and again asserted § 2241 as the sole basis for the court's jurisdiction.

        On March 12, 1998, the district court dismissed Mejia's renewed petition and denied his

request for a stay of deportation. The district court found that under 8 C.F.R. § 3.23, a motion for

reconsideration of an "administrative order of removal, deportation, or exclusion" must be filed

within thirty days of the order or before July 31, 1996, whichever is later, and a motion to reopen

deportation proceedings must be filed within ninety days of the final order or before July 31, 1996,

whichever is later. The district court further noted that Mejia did not file his motion to reopen until

September 26, 1997, and that because the motion was not timely filed, the immigration judge refused

to consider his motion. The district court reasoned that essentially Mejia's habeas corpus petition

"invited the court" to force the immigration judge to consider an untimely motion to reopen that the

judge had refused to consider. The district court concluded that it "must decline that invitation."

        On March 12, 1998, Mejia filed a Notice of Appeal of the district court's decision and, on

March 13, 1998, moved for an emergency stay of his deportation. On the same day, Judge Tjoflat

temporarily stayed Mejia's deportation, and on March 26, 1998, Judge Tjoflat ordered that "[t]he
stay of [Mejia's] deportation shall continue pending resolution of Richardson v. Reno, No. 98-04230,

--- F.3d ----."

II. Standard of Review

         The availability of habeas relief under § 2241 presents questions of law which we review

de novo. Nolen v. Jackson, 102 F.3d 1187, 1190 (11th Cir.1997).

III. Discussion

A. Mejia's Contentions

        Mejia's petitions for habeas relief focus on the collateral effect of his unconstitutional drug

conviction on his immigration status. According to Mejia, the Florida courts have deemed his

conviction "unconstitutional" because it was obtained in violation of his Sixth Amendment right to

the effective assistance of counsel. Mejia contends that, although the conviction has been vacated,

the conviction continues to cause adverse consequences to his immigration status. It is important

to note, however, that Mejia is currently facing deportation for overstaying his student visa—not for

his drug conviction. Therefore, Mejia's contentions necessarily focus on only his argument that,

except for the cocaine conviction, he would have been eligible for a suspension of deportation.

According to Mejia, his unconstitutional conviction continues to prevent him from being considered

for a suspension of deportation. Through his petition for habeas relief, Mejia seeks judicial review

to remedy this alleged collateral effect of a constitutional violation, which he contends constitutes

a deprivation of due process.3

        As noted above, the district court dismissed Mejia's petition noting that Mejia was attempting

to reopen his final 1994 deportation order through habeas. The district court observed that a motion


   3
   Mejia's claims exclusively focus on his application for suspension of deportation, and he
does not challenge the validity of the grounds for deportation that the BIA affirmed in its 1994
order.
to reopen deportation proceedings must be filed within certain time periods and that the immigration

judge had refused to consider Mejia's motion to reopen because it was not timely filed. Accordingly,

the district court refused to order the immigration judge to consider an untimely motion.

       Similarly, on November 27, 1998, the BIA also denied Mejia's motion to reopen concluding

that Mejia had not sought to reopen, in a timely fashion, his deportation proceedings, which became

final in 1994. The common theme of these decisions is, in effect, that immigration proceedings, like

judicial proceedings, must be timely in order to ensure some degree of finality to the process.

Nevertheless, we do not address the merits of the district court's decision because we find that the

district court lacked jurisdiction over Mejia's § 2241 petition.

B. Section 2241 Jurisdiction

        Mejia filed his first habeas petition in September 1997, well after the April 1, 1997, effective

date of the Illegal Immigration and Immigrant Responsibility Act of 1996 ("IIRIRA"). Thus,

IIRIRA controls this case. This Court recently concluded that Section 242(g) of the Immigration

and Nationality Act ("INA"), as amended by the AEDPA and IIRIRA, repeals district court

jurisdiction to issue writs of habeas corpus under § 2241 to aliens challenging their removal from

the United States or their detention while awaiting removal. Richardson v. Reno, --- F.3d ----, No.

98-4230 (11th Cir. December 22, 1998). Mejia relied on § 2241 as the sole jurisdictional basis for

both of his petitions for habeas relief. As the AEDPA and IIRIRA repealed such jurisdiction, the

district court lacked jurisdiction over Mejia's petition.

       In Richardson, this Court also determined that IIRIRA's repeal of § 2241 is not

unconstitutional because IIRIRA does not eliminate all judicial review of immigration matters.

Instead, this Court in Richardson recognized that, under the INA as amended by IIRIRA, Congress

has mandated a consolidated form of judicial review of proceedings to remove aliens from the
United States—a petition for review in the court of appeals, after a final removal order has been

issued.4

           For reasons similar to those articulated in Richardson, the repeal of § 2241 jurisdiction over

Mejia's petition is not unconstitutional. Specifically, Mejia has not demonstrated that he has been

denied access to judicial review of his 1994 deportation order. The hurdles Mejia currently faces

arise because of Mejia's failure to seek judicial review, or to file a motion to reopen his deportation

proceedings, in a timely manner.5

       As an initial matter, we note the focus of the judicial review currently sought by Mejia. In

his § 2241 petition, Mejia does not seek direct judicial review of the 1991 deportation order entered

by the immigration judge or the 1994 BIA order affirming the deportation order. Indeed, Mejia

indisputably enjoyed the opportunity for direct judicial review of these decisions, but opted to

abscond from the INS rather than avail himself of such opportunities. Instead, Mejia seeks a judicial

forum in which he can collaterally attack those orders by asserting that his deportation proceedings

were tainted by his unconstitutional, and later vacated, state drug conviction. According to Mejia,

this claim was unavailable to him until 1997 as a result of the ineffective assistance he received from

his counsel during his state criminal proceedings and deportation proceedings.

       Thus, the actual focus of Mejia's present attempt to secure judicial review is the BIA's



   4
   The Court in Richardson also noted the minor exception to this unified judicial-review
process. INA § 242(e)(2) provides a truncated form of habeas review for non-resident aliens
summarily denied admission at ports of entry without any removal proceedings. 8 U.S.C. §
1252(e)(2) (Supp.1998).
   5
    Prior to the AEDPA and IIRIRA, judicial review of deportation orders was available in a
petition for review to the court of appeals under INA § 106(a)(1), 8 U.S.C. § 1105a(a)(1) (1995).
Likewise, under the INA as amended by IIRIRA, judicial review in the court of appeals remains
available of a removal order based on the overstay of a student visa. INA § 242(b)(2) & (9), 8
U.S.C. § 1252(b)(2) & (9) (Supp.1998).
November 1998 denial of Mejia's motion to reopen his deportation proceedings. In his motion to

reopen, Mejia asserted generally the same arguments that he asserts in his § 2241 petition—that his

counsel was ineffective in his state criminal proceeding and that this deficient representation tainted

his deportation proceedings. In his motion to reopen, Mejia also cited case law to support his

argument that a reopening of deportation is warranted when suspension of deportation has been

denied based on a criminal conviction which is subsequently vacated.6 Apparently, the BIA was

unpersuaded by these arguments and concluded that its regulations required it to dismiss Mejia's

motion as untimely. If any judicial forum exists in which Mejia can assert the arguments rejected

by the BIA in its November 1998 order, the proper forum is only in Mejia's petition for review in

the court of appeals and not through a § 2241 habeas petition.

        As a general principle, judicial review of the BIA's denial of a motion to reopen can be

secured through a petition for review. For example, in Stone v. INS, 514 U.S. 386, 405-06, 115 S.Ct.

1537, 131 L.Ed.2d 465 (1995), the Supreme Court held that the ninety-day limitations period7 for


   6
    While Mejia may correctly argue that such changed circumstances warrant the reopening of
deportation proceedings, the potential impediment to reopening Mejia's deportation proceedings
is not with the substantive merits of Mejia's argument but with the timeliness of his motion. This
Court finds nothing inherently unconstitutional about time limits especially in light of a prior
opportunity for judicial review. The Supreme Court has recognized the profound importance of
ensuring a degree of finality in judicial proceedings. Calderon v. Thompson, --- U.S. ----, ----,
118 S.Ct. 1489, 1501, 140 L.Ed.2d 728 (1998) ("Finality ... enhances the quality of judging.").
Although the Court made this observation in the context of federal collateral review of state
criminal proceedings, finality serves similar policies in the context of immigration proceedings.
Saiyid v. INS, 132 F.3d 1380, 1386 (11th Cir.1998) (denying aliens' petition to remand their case
to the BIA in order to allow them to present new evidence about changed circumstances relevant
to their application for suspension of deportation because, inter alia, the petition to remand was
an attempt to circumvent time limits on motions to reopen deportation proceedings).
   7
    Under the INA prior to the AEDPA and IIRIRA, an alien facing deportation had to file a
petition for review of a deportation order within ninety days of the final order unless deportation
was based on a conviction for an aggravated felony, in which case the petition had to be filed
within thirty days. INA § 106(a)(1), 8 U.S.C. § 1105a(a)(1) (1995). Under the INA as amended
by IIRIRA, all petitions for review must be filed within thirty days. 8 U.S.C. § 1252(b)(1)
filing a petition of review of a final deportation order is not tolled by the filing of a motion for

reconsideration in the BIA. In Stone, the alien facing deportation had filed a petition for review

within ninety days of the BIA's denial of his motion "to [r]eopen and/or to [r]econsider" but not

within ninety days of his final deportation order. Id. at 389, 115 S.Ct. 1537. Accordingly, the

Supreme Court held that the court of appeals properly exercised jurisdiction over the petition for

review to the extent it challenged the BIA's denial of the motion to reopen or for reconsideration and

that the court of appeals properly concluded that it lacked jurisdiction over the petition for review

of the deportation order itself. Id. at 390-91, 115 S.Ct. 1537; see also Gomez-Gomez v. INS, 681

F.2d 1347, 1348 (11th Cir.1982) (affirming on a petition for review, the BIA's denial of a motion

to reopen which had been filed on June 5, 1981 where the original deportation order had become

final in May 1980); Wiedersperg v. INS, 896 F.2d 1179, 1182 (9th Cir.1990)(exercising jurisdiction

over a petition for review of a BIA order denying a motion to reopen which had been filed seven

years after the deportation order became final and the alien had been deported). Thus, several

circuits have reversed the BIA's denial of a motion to reopen deportation proceedings. However,

under the INA as amended by IIRIRA, such decisions must be made now only in a petition for

review and not through a § 2241 habeas petition.

       Therefore, subject to the limitations period in INA § 242(b)(2), Mejia apparently can pursue,

and indeed has filed, a petition for review of the BIA's November 1998 denial of his motion to

reopen. This Court expresses no opinion on any procedural or substantive hurdles that Mejia's

current petition for review may face.8 Such questions will be resolved by this Court in ruling on



(Supp.1998).
   8
    For example, this Court has not decided whether 8 C.F.R. 3.2 (1998), which now prohibits
multiple motions to reopen, precludes a second motion to reopen when the first motion was filed
before the effective date of 8 C.F.R. 3.2 (1998). Saiyid, 132 F.3d at 1385 n. 6.
Mejia's petition for review.9

        Specifically, this Court does not decide the parameters of the issues to be decided in ruling

on Mejia's petition for review. On the one hand, the petition for review challenging the BIA's denial

of Mejia's motion to reopen may focus narrowly on the correctness of the BIA's application of the

time limits in 8 C.F.R. § 3.2, which the BIA cited in concluding that Mejia had not filed a timely

motion to reopen. On the other hand, Mejia's petition might properly encompass all issues

implicated by Mejia's ineffective-assistance-of-counsel arguments. All issues relating to the proper

scope of the judicial inquiry triggered by the petition for review that Mejia has filed can only be

decided by the panel of this Court that reviews Mejia's petition.

        In summary, this Court holds that the district court lacked jurisdiction over Mejia's § 2241

petition because IIRIRA repealed § 2241 jurisdiction over such matters, as recognized in

Richardson, and that such repeal is not unconstitutional as applied to Mejia.10

        For the foregoing reasons, we AFFIRM the district court's order dismissing Mejia's § 2241

petition but direct that the district court dismiss the petition for a lack of subject-matter jurisdiction.



   9
    We note, without deciding, that Mejia apparently does not face one major potential
impediment to pursuing a petition for review that the alien in Richardson appeared to face. INA
§ 242(a)(2)(C), 8 U.S.C. § 1252(a)(2)(C) (Supp.1998) provides that "no court shall have
jurisdiction to review any final order of removal against" aliens who are removable based on
certain criminal offenses. However, in this case, Mejia is facing deportation for overstaying his
visa—not for his drug conviction. His conviction merely served as the basis for the immigration
judge's order, affirmed by the BIA, to pretermit Mejia's application for suspension of
deportation. Therefore, unlike in Richardson, INA § 242(a)(2)(C) does not appear to limit
Mejia's opportunity to pursue a petition for review in the court of appeals.
   10
     As outlined in the history of this case, Mejia filed his first § 2241 petition on September 26,
1997, while his motion to reopen was still pending before the BIA. As this Court recognized in
Richardson, the INA, as amended by IIRIRA, expressly requires the exhaustion of administrative
remedies prior to the judicial review of a removal order. Therefore, this Court notes that Mejia's
petition is also subject to dismissal because at the time it was filed, Mejia had not exhausted the
available administrative remedies.
The stay of Mejia's deportation entered by this Court on March 13, 1998 and continued on March

26, 1998 is VACATED.